      Case 3:20-cv-00201-RNC Document 12-4 Filed 02/12/20 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                           District of Connecticut

SELINA SOULE, a minor, by Bianca               Case No. 3:20-cv-00201-RNC
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina
Mitchell, her mother; ALANNA
SMITH, a minor, by Cheryl                      DECLARATION OF
Radachowsky, her mother,                       CHELSEA MITCHELL

Plaintiffs,
                                               Dated: February 12, 2020
v.
CONNECTICUT ASSOCIATION OF
SCHOOLS, INC. d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD
PUBLIC SCHOOLS BOARD OF
EDUCATION; CROMWELL PUBLIC
SCHOOLS BOARD OF EDUCATION;
GLASTONBURY PUBLIC SCHOOLS
BOARD OF EDUCATION; CANTON
PUBLIC SCHOOLS BOARD OF
EDUCATION; DANBURY PUBLIC
SCHOOLS BOARD OF EDUCATION,

Defendants.


DECLARATION OF CHELSEA MITCHELL IN SUPPORT OF MOTION FOR
                PRELIMINARY INJUNCTION
I, Chelsea Mitchell, declare as follows:
      1.       I am a seventeen-year-old senior at Canton High School in Canton,

Connecticut.

      2.       I am an elite female athlete and compete in Connecticut

Interscholastic Athletic Conference (CIAC) track and field events.

      3.       In the indoor track season, I compete in the 55m dash, the 300m, the

long jump, and occasionally various relays.

                                           1
        Case 3:20-cv-00201-RNC Document 12-4 Filed 02/12/20 Page 2 of 11



        4.    In the outdoor track season, I compete in the 100m, 200m, long jump,

triple jump, occasionally the 400m, and occasionally various relays.

        5.    During the school year, I usually train two hours per day, six days per

week. In the summer, I still train one or two hours per day, three to four days per

week.

        6.    From the Spring 2017 outdoor track season to present—six track

seasons and counting—I have competed against biological males in my track and

field athletic events due to the CIAC policy.

        7.    In total, I have lost four state championship titles, two All New

England awards, medals, points, and publicity due to the CIAC policy that permits

males to compete in girls’ athletic events in Connecticut.

2016-2017 Freshman Year

        8.    I first competed against a male in girls’ track and field as a fourteen-

year-old freshman at the Spring 2017 outdoor CIAC State Open Championship.

        9.    On the way to this meet, I was instructed by my coach to respond “no

comment” if asked about the issue of males competing in the female category.

        10.   In the 100m final at the 2017 outdoor State Open, I placed 7th overall.

The top six receive a medal and qualify to advance to the New England Regional

Championship: one of those top six spots was taken by a male:




                                           2
Case 3:20-cv-00201-RNC Document 12-4 Filed 02/12/20 Page 3 of 11
Case 3:20-cv-00201-RNC Document 12-4 Filed 02/12/20 Page 4 of 11
        Case 3:20-cv-00201-RNC Document 12-4 Filed 02/12/20 Page 5 of 11



        20.   At the 2018 outdoor New England Regional Championship, I placed

seventh in the 100m. Only the top six medal and receive the All New England

award—one of those top six spots was taken by Terry.

        21.   Had I earned the title of All New England, I would have made Canton

High School history as the first Canton female athlete to win this prestigious

award.

2018-2019 Junior Year

        22.   In the fall of my junior year, I learned that Terry Miller transferred to

Bloomfield, another Class S school.

        23.   I was devastated, fearing that with two males competing in my

division, my chances of ever winning a state championship in sprints were now

over.

        24.   I trained harder than ever, spending countless hours to shave mere

fractions of seconds off of my times. I never missed a practice, squeezed in extra

workouts where I could, and saw my race times consistently drop.

        25.   But it was not enough. And my fears of losing championship after

championship were realized in the Winter and Spring 2019 seasons.

        26.   At the February 7, 2019, indoor Class S State Championship, Terry

finished first in the 55m. I placed second. But for the CIAC’s policy, I would have

been named the Class S State Champion in the 55m.

        27.   The February 16, 2019, indoor State Open Championship saw similar

results and a similar impact. Terry and Andraya finished first and second



                                          5
Case 3:20-cv-00201-RNC Document 12-4 Filed 02/12/20 Page 6 of 11
      Case 3:20-cv-00201-RNC Document 12-4 Filed 02/12/20 Page 7 of 11



      29.     Instead, I was not named State Open Champion in the 55m, I received

a bronze medal instead of a gold medal, and I did not make Canton High School

history as the first ever Canton female athlete to be named a State Open Champion.

      30.     However, after the 55m race, I returned to the finals of the long jump,

which had no males competing. While listening to them announce Terry as the

winner and new meet record holder in the 55m, I won the long jump event to

solidify my place in the Canton record books as the first Canton indoor track

athlete—male or female—to be named a State Open Champion.

      31.     State Open Champions are recognized as All-State Athletes, an award

listed on college applications, scholarship applications, and college recruiting

profiles. State Open Champions are invited to the All-State Banquet, and get their

name celebrated on a banner in their high school gym. I did not receive any of these

awards for the 55m. But I was able to receive these awards for my long jump

championship.

      32.     After the State Open Championship, I was repeatedly referred to in

the press as the “third-place competitor, who is not transgender.” It felt like a gut

punch. I was the fastest biological girl in the 55m race at the State Open

Championship, but the press did not mention my name—I felt erased.

      33.     At the March 2, 2019, indoor New England Regional Championship,

Terry took first and Andraya took second place in the 55m dash. I missed medaling

and being named All New England Champion by just two spots—two spots that

were taken by male competitors.



                                           7
      Case 3:20-cv-00201-RNC Document 12-4 Filed 02/12/20 Page 8 of 11



      34.     Following Terry Miller’s sweep of the CIAC’s Indoor Class S, State

Open, and New England titles in the 55m dash and 300m, Terry was named “All-

Courant girls indoor track and field athlete of the year” by the Hartford Courant

newspaper. This felt like a slap in the face to female athletes.

      35.     In the Spring 2019 outdoor season, I competed against both Terry and

Andraya in the Class S Championship. At this event, I ran the fastest biological

female times in the 100m and 200m across all state class meets.

      36.     But because of the CIAC’s policy, being the fastest biological girl just

was not good enough to experience the thrill of victory. Instead, at the 2019 Class S

Championship, Terry placed first in the 100m and 200m, while I placed second in

both events. I won the long jump and received a state title. But because of the

CIAC’s policy, I took home only one state title instead of three.

      37.     The trend continued at the 2019 outdoor State Open Championship as

Terry easily won the women’s 200m race. But for CIAC’s policy, Cori Richardson

would have won the state championship, Alanna Smith would have finished runner-

up, and Olivia D’Haiti would have advanced to the New England Championship:




                                           8
Case 3:20-cv-00201-RNC Document 12-4 Filed 02/12/20 Page 9 of 11
      Case 3:20-cv-00201-RNC Document 12-4 Filed 02/12/20 Page 10 of 11



      41.     My new personal record, State Open Champion and All New-England

awards put me in a much better recruiting position for college scholarships—all

because a false start that prevented a male from competing against me in the

women’s division leveled the playing field.

2019-2020 Senior Year

      42.     I am now in my senior year of high school and competing in the final

indoor track season of my high school athletic career. I am currently ranked second

in the state in the women’s 55m behind a biological male. The Connecticut State

Championship for Class S will be held on February 14, 2020, the Connecticut State

Open Championship will be held on February 22, 2020, and the New England

Regionals Championship will be held on February 29, 2020.

      43.     I plan to compete in the 2020 Spring Outdoor Season. The official first

practice date is March 21, 2020, and the first meet is April 4, 2020. Key end-of-

season meets include the Connecticut State Open Championship and the New

England Regional Championship.

      44.     These final two track seasons are my last opportunities to win

championships, titles, set personal high school records, and win All New England

awards.

      45.     These are opportunities that once lost, cannot be recovered. I will

never be a high school athlete again.

      46.     It feels defeating to know that records at my high school, CIAC,

AthleticNet, MySportsResults, CT.Milesplit.com, and others do not reflect the four



                                          10
Case 3:20-cv-00201-RNC Document 12-4 Filed 02/12/20 Page 11 of 11
